Citation Nr: 0416671	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.

(The issues of entitlement to service connection for a heart 
disorder and for a psychiatric disorder are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which resumed a 10 percent 
evaluation for the veteran's service-connected lumbosacral 
strain.  The Board first considered this appeal in May 1996 
and granted an increase in the disability rating from 10 
percent to 20 percent; the Board also denied entitlement to 
an earlier effective date for the resumption of the 10 
percent evaluation.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in January 1997, the Court granted a Joint Motion 
for Remand, vacating that portion of the Board's decision 
denying a disability rating higher than 20 percent for 
lumbosacral strain and remanding the claim for additional 
consideration pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran withdrew his appeal of entitlement to an 
earlier effective date.

In October 1997, the Board again considered the veteran's 
claim for entitlement to a higher disability rating for his 
low back disability and remanded the claim for additional 
development.  All development having been completed, this 
matter is now returned to the Board.  Unfortunately, a review 
of the claims folder reveals a procedural defect that cannot 
be cured at the Board.  Accordingly, this claim is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

The veteran's low back disability has been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  The Board notes that it has been directed by the 
Court to further consider 38 C.F.R. Sections 4.40 and 4.45, 
regulations that require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the Board remanded the veteran's claim to the RO 
in October 1997 and ordered that a VA examination be 
scheduled and findings be reported with respect to pain, 
weakness, fatigability, incoordination, and functional 
limitation due to pain.

In addition, the Board notes that the rating criteria for the 
evaluation of back disabilities were amended, effective from 
September 26, 2003.  See 68 Fed. Reg. 51454 - 51456 (August 
27, 2003).  As this matter requires further action, the RO 
will have an opportunity to apply to revised rating criteria.

The veteran underwent VA examination in October 1998 and the 
VA examiner reported that he was unable to determine the 
current severity of the veteran's lumbosacral strain because 
test results were inconsistent.  The examiner also stated 
that he was unable to identify objective evidence of 
functional loss and pointed out that it was significant that 
there were no advanced changes found on x-rays of the lumbar 
spine.  An addendum to this examination was added to the 
record in December 2000 by the same examiner after his review 
of the veteran's claims folder.  At that time, the examiner 
stated that his opinions remained the same.  The same VA 
examiner performed another complete VA examination in July 
2001, reported his findings and reiterated the opinions 
outlined above.  It was noted that the veteran was unable to 
undergo magnetic resonance imaging.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to the issue of 
entitlement to a higher rating for lumbosacral strain.  As 
such, the Board finds that the veteran has not been provided 
sufficient notice of his rights and responsibilities under 
the VCAA.  Unfortunately, the Board does not have the 
authority to cure the procedural defect presented in this 
case.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, this matter must be remanded to the RO so that 
proper notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claim may be performed.

Therefore, this matter is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.   

2.  When the development requested has 
been completed, the appeal should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case - 
which should include the revised rating 
criteria for evaluating disabilities of 
the spine -- and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


